Exhibit [K.E. ANDREWS& COMPANY LETTERHEAD] We hereby consent to the incorporation by reference in the Registration Statements (No. 333-139612 and No. 333-151081) on Form S-8 and (No. 333-147244 and No. 333-144938 (which pursuant to Rule 429, also constitutes the Registration Statement on Form S-3 (No. 333-140370)) on Form S-3 of Eagle Rock Energy Partners, L.P. (the “Company”) of the reference to K.E. Andrews& Company (“KEAC”) and of the purchase price allocations and related information attributed to KEAC in the Annual Report on Form 10-K for the year ended December31, 2008, of the Company and its subsidiaries, filed with the Securities and Exchange Commission. K.E. ANDREWS& COMPANY /s/ Mark Andrews, ASA Mark Andrews, ASA President Houston,
